    Case 16-71479-jrs               Doc 125          Filed 08/04/20 Entered 08/04/20 15:23:00                                Desc Main
                                                    Document      Page 1 of 16
                           UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF GEORGIA

IN RE:          QUENTIN ALEXANDER STEPHENS                     }         CASE NUMBER:                        16-71479-jrs
                                                               }
                                                               }
                                                               }         JUDGE        James R. Sacca
                                                               }
          DEBTOR.                                              }         CHAPTER 11




                           DEBTOR'S MONTHLY OPERATING REPORT (INDIVIDUAL)
                                             FOR THE PERIOD
                        FROM          7/1/2020         TO   7/31/2020



  Comes now the above-named debtor and files its Monthly Operating Report in accordance with the Guidelines established by
the United States Trustee and FRBP 2015.




 Dated:      8/4/2020                                                                 /s/ Howard P. Slomka
                                                                                      Attorney for Debtor




          Debtor's Address                                                            Attorney's Address
          and Phone Number:                                                           and Phone Number:
          3294 Kylee Dawn Circle                                                      3500 Riverwood Parkway. Ste 2100
          Lawrenceville, Georgia 30045                                                Bar No: 652875
          Tel. (404) 606-9871                                                         Tel: (404) 800-4017
     Case 16-71479-jrs                      Doc 125            Filed 08/04/20 Entered 08/04/20 15:23:00                                              Desc Main
                                                              Document      Page 2 of 16


                       SUMMARY OF CASH RECEIPTS AND CASH DISBURSEMENTS

Case Name: Quentin Alexander Stephens
Case Number: 16-71479-jrs

Note: The information requested below is a summary of the information reported the various Schedules and Attachments contained within this report.

                                                                                                   Month                    Cumulative
                                                                                                     July                      Total


CASH- Beginning of Month (Household)                                                                 $14,990.01                     $14,990.01


CASH- Beginning of Month (Business)




 Total Household Receipts                                                                            $29,017.73                     $29,017.73


 Total Business Receipts


   Total Receipts                                                                                    $44,007.74                     $29,017.73




 Total Household Disbursements                                                                       $25,783.16                     $25,783.16


 Total Business Disbursements                                                             .


   Total Disbursements                                                                               $25,783.16                     $25,783.16




NET CASH FLOW (Total Receipts minus Total Disbursements)                                             $18,224.58                     $18,224.58




CASH- End of Month (Individual)                                                                      $18,224.58                     $18,224.58


CASH- End of Month (Business)


          CALCULATION OF DISBURSEMENTS FOR UNITED STATES TRUSTEE QUARTERLY FEES
TOTAL DISBURSEMENTS (From Above)

   Less: Any Amounts Transferred or Paid from the Business Account to the
Household Account (i.e., Salary Paid to Debtor or Owner's Draw)                                                 0


DISBURSEMENTS FOR U.S. TRUSTEE FEE CALCULATION


 I declare under penalty of perjury that this statement and the accompanying documents and reports are true and correct to the best of
                                                         my knowledge and belief

  This 4th day of August 2020.                                                           /s/ Quentin Stephens
                                                                                         Debtor's Signature




                                                                       Monthly Operating Report - Indivdual
     Case 16-71479-jrs                         Doc 125           Filed 08/04/20 Entered 08/04/20 15:23:00                           Desc Main
                                                                Document      Page 3 of 16


                                              SCHEDULE OF HOUSEHOLD
                                       CASH RECEIPTS AND CASH DISBURSEMENTS

                                                                                                      Month            Cumulative
                                                                                                       July              Total
CASH - Beginning of Month                                                                               $14,990.01

CASH RECEIPTS
 Salary or Cash from Business                                                                           $29,017.73
 Wages from Other Sources (attach list to this report)
 Interest or Dividend Income
 Alimony or Child Support
 Social Security/Pension/Retirement
 Sale of Household Assets (attach list to this report)
 Loans/Borrowing from Outside Sources (attach list to this report)
 Other (specify) (attach list to this report)

TOTAL RECEIPTS                                                                                          $44,007.74

CASH DISBURSEMENTS
 Alimony or Child Support Payments                                                                           5012.38
 Charitable Contributions
 Gifts
 Household Expenses/Food/Clothing                                                                             1986.1
 Household Repairs & Maintenance
 Insurance                                                                                                    290.42
 IRA Contribution
 Lease/Rent Payments                                                                                         1222.22
 Medical/Dental Payments
 Mortgage Payment(s)
 Other Secured Payments
 Taxes - Personal Property
 Taxes - Real Estate
 Taxes Other (attach schedule)
 Travel & Entertainment                                                                                      2801.74
 Tuition/Education                                                                                             12225
 Utilities (Electric, Gas, Water, Cable, Sanitation)                                                          2245.3
 Vehicle Expenses
 Vehicle Secured Payment(s)
 Bank Fees
 Paypal
 U. S. Trustee Quarterly Fees
 Miscelanous
 Cash
 Professional Fees (Legal, Accounting)
 Other (attach schedule)
 Moving Expenses


Total Household Disbursements                                                                           $25,783.16

CASH - End of Month (Must equal reconciled bank statement-Attachment No. 2)                             $18,224.58




                                                                     Monthly Operating Report - Individual
       Case 16-71479-jrs                           Doc 125               Filed 08/04/20 Entered 08/04/20 15:23:00                                    Desc Main
                                                                        Document      Page 4 of 16
MONTHLY OPERATING REPORT -                                                                                                                          ATTACHMENT NO. 1
INDIVDUAL




                                                              QUESTIONNAIRE
                                                                                                                                 YES*         NO
1.      Have any assets been sold or transferred outside the normal course of business during this
        reporting period?                                                                                                                 X
2.      Have any funds been disbursed from any account other than a debtor in possession
        account?                                                                                                                          X
3.      Are any post-petition receivables (accounts, notes, or loans) due from any relatives,
        insiders, or related party?                                                                                                       X
4.      Have any payments been made on pre-petition liabilities this reporting period?
                                                                                                                                          X
5.      Have any post-petition loans been received by the debtor from any party?
                                                                                                                                          X
6.      Are any post-petition payroll taxes past due?
                                                                                                                                          X
7.      Are any post-petition state or federal income taxes past due?
                                                                                                                                          X
8.      Are any post-petition state or local sales taxes past due?
                                                                                                                                          X
9.      Are any post-petition real estate taxes past due?
                                                                                                                                          X
10.     Are any amounts owed to post-petition creditors/vendors delinquent?
                                                                                                                                          X
11.     Are any wage payments past due?
                                                                                                                                          X
                *If the answer to any of the above questions is "YES," provide a detailed explanation of each item on a separate sheet.




                                                      INSURANCE INFORMATION
                                                                                                                                 YES          NO*
1.      Are real and personal property, vehicle/auto, general liability, fire, theft, worker's
        compensation, and other necessary insurance coverages in effect?                                                     X
2.      Are all premium payments current?
                                                                                                                          X
                 *If the answer to any of the above questions is "NO," provide a detailed explanation of each item on a separate sheet.




                                                                        CONFIRMATION OF INSURANCE
                                                                                                                                Payment Amount      Delinquency
                       TYPE of POLICY                and             CARRIER                          Period of Coverage          and Frequency      Amount
        Country Financial 008661086                                                                   1/21/2020- 1/21/2021   Monthly $255.76
        Amica N003691182                                                                              1/20/2020- 1/20/2021   Monthly $208



____ Check here if United States Trustee has been listed a a Certificate Holder on all policies of insurance.


                           DESCRIBE PERTINENT DEVELOPMENTS, EVENTS, AND MATTERS DURING THIS REPORTING PERIOD:




     Estimated Date of Filing the Plan of Reorganization and Disclosure Statement: Filed
     Case 16-71479-jrs                          Doc 125        Filed 08/04/20 Entered 08/04/20 15:23:00                     Desc Main
                                                              Document      Page 5 of 16
MONTHLY OPERATING REPORT -                                                                                                ATTACHMENT NO. 2
INDIVIDUAL


                                                          BANK ACCOUNT RECONCILIATIONS


Bank Account Information
                                                                           Account                 Account     Account     Account
                                                                             #1                      #2          #3          #4

Name of Bank:                                                                   Regions Bank

Account Number:                                                                       253264967

Purpose of Account (Business/Personal)                                                     DIP

Type of Account (e.g. checking)                                                        Checking

1. Balance per Bank Statement                                                     $18,224.58
2. ADD: Deposits not credited (attach list to this report)
3. SUBTRACT: Outstanding Checks (attach list)
4. Other Reconciling Items (attach list to this report)
5. Month End Balance (Must Agree with Books)                                      $18,224.58
   TOTAL OF ALL ACCOUNTS                                                          $18,224.58


Note: Attach a copy of the bank statement and bank reconciliation for each account.

Investment Account Information
                                                                            Date of                 Type of    Purchase    Current
                   Bank / Account Name / Number                            Purchase               Instrument    Price       Value




Note: Attach a copy of each investment account statement.
     Case 16-71479-jrs                        Doc 125             Filed 08/04/20 Entered 08/04/20 15:23:00 Desc Main
                                                                 Document      Page 6 of 16
MONTHLY OPERATING REPORT -                                                                           ATTACHMENT NO. 4
INDIVIDUAL


ACCOUNTS RECEIVABLE RECONCILIATION                                                            Scheduled                        Current Month
(Pre- & Post- Petition)                                                                        Amount
Accounts Receivable Beginning Balance                                               None
 Plus: Billings During the Month
 Less: Collections During the Month
 Adjustments or WriteOffs*
Accounts Receivable Ending Balance**

ACCOUNTS RECEIVABLE AGING                                                                     Scheduled                        Current Month
(Pre- & Post- Petition)                                                                        Amount

0 - 30 Days                                                                         None

31 - 60 Days

61 - 90 Days

Over 90 Days



Total Accounts Receivable**

* Attach explanation of any adjustment or writeoff.

** The "current month" of these two lines must equal.


                                                                                               Beginning                          Amount
POST-PETITION TAXES                                                                                Tax                           Withheld &
                                                                                                Liability*                       or Accrued
Federal Taxes                                                                       None
 Withholding**
 FICA - Employee
 FICA - Employer
 Unemployment
 Income
 Other (Attach List)
Total Federal Taxes



State & Local Taxes
 Withholding
 Sales
 Unemployment
 Real Property
 Personal Property
 Other (Attach List)
Total State & Local Taxes
Total Post-Petition Taxes

* The beginning tax liability should represent the liability from the prior month, or if this is the first report, the amount should be zero
** Attach copies of IRS Form 6123 or your FTD coupon and payment receipt to verify payment or deposit
      Case 16-71479-jrs                                 Doc 125                Filed 08/04/20 Entered 08/04/20 15:23:00                              Desc Main
                                                                              Document      Page 7 of 16
MONTHLY OPERATING REPORT -                                                                                                                       ATTACHMENT NO. 5
INDIVIDUAL



                                 ACCOUNTS PAYABLE RECONCILIATION (Post-Petition Only)
                                                                                       Month                      Month                  Month


Accounts Payable Beginning Balance*                                         None
 Plus: New Indebtedness During the Month
 Less: Amount Paid on Acct. Payables in Month
 Adjustments or WriteOffs**
Accounts Payable Ending Balance

* The beginning A/P liability should represent the liability from the prior month, or if this is the first report, the amount should be zero
**Attach explanation for any adjustment or write-off.


                                                        ACCOUNTS PAYABLE LISTING
[List all bills or invoices incurred since the filing of the petition (Post-Petition Only) and have NOT been paid]***
                                                                                       Date                     Days
            Vendor & Description of Bill/Invoice                                     Incurred                Outstanding                Amount
None




*** List any additional payables on a separate sheet and attach to this schedule.




                      POST-PETITION STATUS OF SECURED NOTES, LEASES, AND ADEQUATE PROTECTION PAYMENTS
                                                     Scheduled    Total Past Due                                                                 Total Number
                                                  Monthly Payment    From Prior  Amount Paid  Total Unpaid                                       of Payments
             Name of Secured Creditor / Lessor          Due           Month(s)   During Month Postpetition                                         Past Due
          Case 16-71479-jrs            Doc 125
                                       Regions Bank Filed       08/04/20 Entered 08/04/20 15:23:00                            Desc Main
                                       Conyers Main
                                                     Document
                                       1848 Highway 138                Page 8 of 16
                                       Conyers, GA 30094




               QUENTIN A STEPHENS
               ROSA M BINION
               1910 CLACK RD
               MADISON GA 30650-4805
                                                                                                             ACCOUNT #           0253264967
                                                                                                                                             060
                                                                                                                      Cycle                   09
                                                                                                                 Enclosures                     0
                                                                                                                      Page                 1 of 4

                                                        LIFEGREEN CHECKING
                                                     June 18, 2020 through July 20, 2020



                                                                    SUMMARY
Beginning Balance                               $11,686.42                  Minimum Balance                                          $6,076
Deposits & Credits                              $31,510.19      +           Average Balance                                         $13,909
Withdrawals                                     $11,058.63      -
Fees                                                $29.90      -
Automatic Transfers                                  $0.00      +
Checks                                          $17,755.05      -
Ending Balance                                  $14,353.03



                                                         DEPOSITS & CREDITS
       06/18      Mobile Deposit-Avail Tonight                                                                                        500.00
       06/19      Sons Bavarian Ll Direct Pay Stephens, Quen                                                                        2,057.38
       06/22      Mobile Deposit-Avail Tonight                                                                                      1,000.00
       06/26      Sons Bavarian Ll Direct Pay Stephens, Quen                                                                        2,057.38
       06/30      Zelle Credit From Michael Back Ref# 01820030fq80                                                                  1,600.00
       07/01      Zelle Credit From Michael Back Ref# 01830030gi7q                                                                    200.00
       07/03      Sons Bavarian Ll Direct Pay Stephens, Quen                                                                        2,057.38
       07/06      Card Credit Cash App*cash O 4829 VISA Direct CA 94103                  0149                                       9,357.50
       07/10      Sons Bavarian Ll Direct Pay Stephens, Quen                                                                        2,057.39
       07/10      Sons Bavarian Ll Direct Pay Stephens, Quen                                                                        6,965.78
       07/13      Zelle Credit From Henry, Latoy Ref# 01930080jjqg                                                                  1,600.00
       07/17      Sons Bavarian Ll Direct Pay Stephens, Quen                                                                        2,057.38

                                                                                               Total Deposits & Credits           $31,510.19


                                                              WITHDRAWALS
       06/18      Card Purchase Vzwrlss*bill PA 4814 800-9220204 CA 95630 0149                                                        400.00
       06/22      Card Purchase Cash App*quenti 4829 8774174551 CA 94103 0149                                                       1,365.00




                                  For all your banking needs, please call 1-800-REGIONS (734-4667)
                              or visit us on the Internet at www.regions.com. (TTY/TDD 1-800-374-5791)
                                  For new purchase or refinance mortgage information, contact your
                                  Mortgage Production Manager, Randy Styles, NMLS 546618, at (678)845-5777
                                  or online at www.regionsmortgage.com/randymstyles.
                       For payment and other information about your existing mortgage loan, contact Mortgage
                             Servicing at 1-800-986-2462 and for Home Equity loans call 1- 800-231-7493.
                                                  Thank You For Banking With Regions!
                                          2020 Regions Bank Member FDIC. All loans subject to credit approval.
      Case 16-71479-jrs         Doc 125
                                Regions Bank Filed    08/04/20 Entered 08/04/20 15:23:00               Desc Main
                                Conyers Main
                                              Document
                                1848 Highway 138             Page 9 of 16
                                Conyers, GA 30094




   QUENTIN A STEPHENS
   ROSA M BINION
   1910 CLACK RD
                                                                                    ACCOUNT #             0253264967
   MADISON GA 30650-4805
                                                                                                                      060
                                                                                               Cycle                   09
                                                                                          Enclosures                     0
                                                                                               Page                 2 of 4

                                           WITHDRAWALS (CONTINUED)
  06/22     Card Purchase Google *Pay     4829 G.CO/Walleth# CA 94043 0149                                     130.00
  06/29     Card Purchase Google *Pay     4829 G.CO/Walleth# CA 94043 0149                                     130.00
  06/29     Card Purchase Google *Pay     4829 G.CO/Walleth# CA 94043 0149                                     120.00
  06/29     Paypal      Transfer Quentin Stephe 5sr22ax2ey9wq                                                  808.00
  06/30     Card Purchase Cigars      5993 484-285-0400 PA 18015 0149                                          238.77
  06/30     Country Mutual Insurance. Quentin Stephe                                                           264.45
  07/03     Card Purchase Cash App*quenti 4829 8774174551 CA 94103 0149                                        788.99
  07/03     Card Purchase Google *Pay     4829 G.CO/Walleth# CA 94043 0149                                   1,225.00
  07/03     Card Purchase Cash App*quenti 4829 8774174551 CA 94103 0149                                      2,955.00
  07/03     Paypal      Transfer Quentin Stephe 5sr22ax3e9enc                                                  355.25
  07/06     Card Purchase McDonald S F174 5814 Fairburn     GA 30213 0149                                       26.31
  07/06     Card Purchase Google *Pay     4829 G.CO/Walleth# CA 94043 0149                                     128.00
  07/09     Card Purchase U-Haul Moving & 4225 800-789-3638 GA 30078 0149                                      364.75
  07/13     Card Purchase Google *Pay     4829 G.CO/Walleth# CA 94043 0149                                     135.00
  07/13     Paypal      Transfer Quentin Stephe 5sr22ax5lmq42                                                1,325.00
  07/16     Card Purchase Five Guys 0404 5814 703-339-2671 GA 30331 0149                                        94.06
  07/17     Card Purchase Vn Pho       5812 Morrow      GA 30260 0149                                           70.05
  07/20     Card Purchase Google *Pay     4829 G.CO/Walleth# CA 94043 0149                                     135.00

                                                                                Total Withdrawals          $11,058.63


                                                         FEES
  06/29     Overnite Chk Pmt Overntfee Stephens,Quent Ckf024437216pos                                           14.95
  07/10     Overnite Chk Pmt Overntfee Stephens,Quent Ckf024437216pos                                           14.95

                                                                                      Total Fees              $29.90


                                                                           Total For This           Total Calendar
                                                                        Statement Period              Year-to-Date
Total Overdraft Fees (may include waived fees)                                           0.00                   36.00
Total Returned Item Fees (may include waived fees)                                       0.00                    0.00



                                                        CHECKS
  Date          Check No.                Amount                         Date           Check No.              Amount
  06/18                                   240.00                        07/10                                  240.00
  06/24                                    50.00                        07/15                                  140.00
  06/26                                   100.00                        07/20                                  100.00
  06/29                                    50.00                        07/02            995090              1,985.05
  07/02                                   200.00                        07/16            995093 *            2,150.00
  07/09                                12,500.00
                                                                                    Total Checks           $17,755.05
  * Break In Check Number Sequence.


                                             DAILY BALANCE SUMMARY
  Date                    Balance             Date                Balance             Date                   Balance
  06/18                  11,546.42            06/24              13,058.80            06/30                 14,990.01
  06/19                  13,603.80            06/26              15,016.18            07/01                 15,190.01
  06/22                  13,108.80            06/29              13,893.23            07/02                 13,004.96
   Case 16-71479-jrs      Doc 125
                          Regions Bank Filed   08/04/20 Entered 08/04/20 15:23:00       Desc Main
                          Conyers Main
                          1848 Highway Document
                                       138           Page 10 of 16
                          Conyers, GA 30094




QUENTIN A STEPHENS
ROSA M BINION
1910 CLACK RD
                                                                       ACCOUNT #           0253264967
MADISON GA 30650-4805
                                                                                                      060
                                                                                Cycle                  09
                                                                           Enclosures                    0
                                                                                Page                3 of 4

                                DAILY BALANCE SUMMARY (CONTINUED)
Date                 Balance          Date                Balance       Date                  Balance
07/03                9,738.10         07/10              14,844.76      07/16                12,600.70
07/06               18,941.29         07/13              14,984.76      07/17                14,588.03
07/09                6,076.54         07/15              14,844.76      07/20                14,353.03



                          You may request account disclosures containing
                           terms, fees, and rate information (if applicable)
                         for your account by contacting any Regions office.
               Case 16-71479-jrs                Doc 125        Filed 08/04/20 Entered 08/04/20 15:23:00                                 Desc Main
                                                                                                                                              Page           4 of 4
                                                              Document     Page 11 of 16


          Easy Steps to Balance Your Account                                                          4a List any checks, payments, transfers or other
                                                                                                         withdrawals from your account that are not on
                                                                               Checking                  this statement.
                                                                               Account
                                                                                                             Check
              1.       Write here the amount shown on                      $                                  No.                            Amount
                       statement for ENDING BALANCE
                                                                                                                              $
                                                                                                                              $
              2.       Enter any deposits which have not been              $
                       credited on this statement.                         +                                                  $
                                                                                                                              $

              3.       Total lines 1 & 2                                   $                                                  $
                                                                           =                                                  $
                                                                                                                              $
              4.       Enter total from 4a                                 $                                                  $
                       (column on right side of page)                      -                                                  $
                                                                                                                              $
              5.       Subtract line 4 from line 3.                        $                                                  $
                       This should be your checkbook balance.              =
                                                                                                                              $
                                                                                                                              $
                                                                                                                              $
                                                                                                       Total Enter in
                                                                                                       Line 4 at Left


The law requires you to use "reasonable care and promptness" in examining your bank statement and any checks sent with it and to report to the Bank an
unauthorized signature (i.e., a forgery), any alteration of a check, or any unauthorized endorsement. You must report any forged signatures, alterations or forged
endorsements to the Bank within the time periods specified under the Deposit Agreement. If you do not do this, the Bank will not be liable to you for the losses or
claims arising from the forged signatures, forged endorsements or alterations. Please see the Deposit Agreement for further explanation of your responsibilities
with regard to your statement and checks. A copy of our current Deposit Agreement may be requested at any of our branch locations.

                                                           Summary of Our Error Resolution Procedures
                                                   In Case of Errors or Questions About Your Electronic Transfers
                                                              Telephone us toll-free at 1-800-734-4667
                                                                            or write us at
                                                            Regions Electronic Funds Transfer Services
                                                                         Post Office Box 413
                                                                    Birmingham, Alabama 35201

Please contact Regions as soon as you can, if you think your statement is wrong or if you need more information about a transfer listed on your statement. We
must hear from you no later than sixty (60) days after we sent the FIRST statement on which the problem or error appeared.
      (1) Tell us your name and account number.
      (2) Describe the error or the transfer you are unsure about and explain as clearly as you can why you believe it is an error or why you need more information.
      (3) Tell us the dollar amount of the suspected error.
If you tell us verbally, we may require that you send us your complaint or question in writing within ten (10) business days.

We will determine whether an error occurred within ten (10) business days after we hear from you and will correct any error promptly. If we need more time,
however, we may take up to forty-five (45) days to investigate your complaint or question (ninety (90) days for POS transactions or for transfers initiated outside of
the United States). If we decide to do this, we will credit your account within ten (10) business days for the amount you think is in error. If, after the investigation,
we determine that no bank error occurred, we will debit your account to the extent previously credited. If we ask you to put your complaint in writing and we do not
receive it within ten (10) business days, we may not credit your account.

New Accounts- If an alleged error occurred within thirty (30) days after your first deposit to your account was made, we may have up to ninety (90) days to
investigate your complaint, provided we credit your account within twenty (20) business days for the amount you think is in error. If we decide there was no error,
we will send you a written explanation within three (3) business days after we finish our investigation. You may ask for copies of the documents that we used in our
investigation.

FOR QUESTIONS CONCERNING THIS STATEMENT OR FOR VERIFICATION OF A PREAUTHORIZED DEPOSIT, PLEASE CALL 1-800-REGIONS
(734-4667) OR VISIT YOUR NEAREST REGIONS LOCATION.

ADJ - Adjustment              RI - Return Item                 CR - Credit                           SC - Service Charge                  OD - Overdrawn
EB - Electronic Banking       NSF - Nonsufficient Funds        APY - Annual Percentage Yield         FWT - Federal Withholding Tax        *Break in Number Sequence
       Case 16-71479-jrs              Doc 125    Filed 08/04/20 Entered 08/04/20 15:23:00                        Desc Main
                                                Document     Page 12 of 16
QUENTIN A STEPHENS
LIFEGREEN CHECKING *4967

 POSTED BALANCE                            PENDING                            AVAILABLE BALANCE   TOTAL OFFERS      EARNED REWARDS

 $15,912.58                               -$1,569.11                             $14,343.47       14                       $0.00



 Activity         Statements & Docs


   Date Range: Last 90 days

     Date                     Type           Description                                                Amount              Balance


    Pending...                 PU            GRAND HYATT ATL                                            –$212.11        $14,343.47

    Pending...                 PU            GOOGLE *Pay                                               –$1,225.00       $14,555.58

    Pending...                 PU            GRAND HYATT ATL                                            –$132.00        $15,780.58


   8/3/2020            Card Purchase         GOOGLE *Pay 0149                                           –$162.00        $15,912.58


   8/3/2020                Check             CHECK #995094                                             –$2,150.00       $16,074.58


   7/31/2020             Payment             ZELLE DEBIT TO DETRON HAMMOND                              –$400.00        $18,224.58


   7/31/2020          Electronic Credit      SONS BAVARIAN LL DIRECT PAY                               $2,247.35        $18,624.58


   7/31/2020               Credit            ZELLE CREDIT FROM MICHAEL BACK                            $1,600.00        $16,377.23


   7/30/2020               Check             CHECK #0                                                    –$40.00        $14,777.23


   7/28/2020                  Debit          COUNTRY MUTUAL INSURANCE.                                  –$290.42        $14,817.23


   7/28/2020               Credit            ZELLE CREDIT FROM MAISHA BECKH                              $800.00        $15,107.65


   7/24/2020           Card Purchase         GOOGLE *Pay 0149                                           –$135.00        $14,307.65


   7/24/2020           Card Purchase         GOOGLE *Pay 0149                                           –$125.00        $14,442.65


   7/24/2020               Check             CHECK #0                                                   –$200.00        $14,567.65


   7/24/2020          Electronic Credit      SONS BAVARIAN LL DIRECT PAY                               $2,132.39        $14,767.65


   7/23/2020                  Debit          PAYPAL TRANSFER                                           –$1,222.22       $12,635.26


   7/22/2020           Card Purchase         VZWRLSS*BILL PA 0149                                       –$355.55        $13,857.48

New Offer!        Earn $25 Cash Back!                                                                                    See Details

   7/22/2020               Check             CHECK #0                                                   –$140.00        $14,213.03


   7/20/2020           Card Purchase         GOOGLE *Pay 0149                                           –$135.00        $14,353.03


   7/20/2020               Check             CHECK #0                                                   –$100.00        $14,488.03


   7/17/2020           Card Purchase         VN Pho 0149                                                 –$70.05        $14,588.03

New Offer!        Earn 10% Cash Back!                                                                                    See Details
                                                                                                                       Message Us
   Case 16-71479-jrs       Doc 125    Filed 08/04/20 Entered 08/04/20 15:23:00      Desc Main
                                     Document     Page 13 of 16
 Date              Type          Description                               Amount            Balance


7/17/2020    Electronic Credit   SONS BAVARIAN LL DIRECT PAY               $2,057.38      $14,658.08


7/16/2020     Card Purchase      FIVE GUYS 0404 0149                        –$94.06       $12,600.70


7/16/2020         Check          CHECK #995093                            –$2,150.00      $12,694.76


7/15/2020         Check          CHECK #0                                  –$140.00       $14,844.76


7/13/2020         Debit          PAYPAL TRANSFER                          –$1,325.00      $14,984.76


7/13/2020     Card Purchase      GOOGLE *Pay 0149                          –$135.00       $16,309.76


7/13/2020         Credit         ZELLE CREDIT FROM HENRY, LATOY            $1,600.00      $16,444.76


7/10/2020          Fee           OVERNITE CHK PMT OVERNTFEE                 –$14.95       $14,844.76


7/10/2020         Check          CHECK #0                                  –$240.00       $14,859.71


7/10/2020    Electronic Credit   SONS BAVARIAN LL DIRECT PAY               $6,965.78      $15,099.71


7/10/2020    Electronic Credit   SONS BAVARIAN LL DIRECT PAY               $2,057.39       $8,133.93


7/9/2020      Card Purchase      U-HAUL MOVING & 0149                      –$364.75        $6,076.54


7/9/2020          Check          CHECK #0                                –$12,500.00       $6,441.29


7/6/2020      Card Purchase      GOOGLE *Pay 0149                          –$128.00       $18,941.29


7/6/2020      Card Purchase      MCDONALD S F174 0149                       –$26.31       $19,069.29


7/6/2020     Electronic Credit   Cash App*Cash O 4829                      $9,357.50      $19,095.60


7/3/2020          Debit          PAYPAL TRANSFER                           –$355.25        $9,738.10


7/3/2020      Card Purchase      CASH APP*QUENTI 0149                     –$2,955.00      $10,093.35


7/3/2020      Card Purchase      GOOGLE *Pay 0149                         –$1,225.00      $13,048.35


7/3/2020      Card Purchase      CASH APP*QUENTI 0149                      –$788.99       $14,273.35


7/3/2020     Electronic Credit   SONS BAVARIAN LL DIRECT PAY               $2,057.38      $15,062.34


7/2/2020          Check          CHECK #0                                  –$200.00       $13,004.96


7/2/2020          Check          CHECK #995090                            –$1,985.05      $13,204.96


7/1/2020          Credit         ZELLE CREDIT FROM MICHAEL BACK             $200.00       $15,190.01


6/30/2020         Debit          COUNTRY MUTUAL INSURANCE.                 –$264.45       $14,990.01


6/30/2020     Card Purchase      CIGARS 0149                               –$238.77       $15,254.46


6/30/2020         Credit         ZELLE CREDIT FROM MICHAEL BACK            $1,600.00      $15,493.23


6/29/2020          Fee           OVERNITE CHK PMT OVERNTFEE                 –$14.95       $13,893.23


6/29/2020         Debit          PAYPAL TRANSFER                           –$808.00       $13,908.18


6/29/2020     Card Purchase      GOOGLE *Pay 0149                          –$120.00       $14,716.18
                                                                                         Message Us
   Case 16-71479-jrs       Doc 125    Filed 08/04/20 Entered 08/04/20 15:23:00      Desc Main
                                     Document     Page 14 of 16
 Date              Type          Description                               Amount            Balance


6/29/2020     Card Purchase      GOOGLE *Pay 0149                          –$130.00       $14,836.18


6/29/2020         Check          CHECK #0                                   –$50.00       $14,966.18


6/26/2020         Check          CHECK #0                                  –$100.00       $15,016.18


6/26/2020    Electronic Credit   SONS BAVARIAN LL DIRECT PAY               $2,057.38      $15,116.18


6/24/2020         Check          CHECK #0                                   –$50.00       $13,058.80


6/22/2020     Card Purchase      GOOGLE *Pay 0149                          –$130.00       $13,108.80


6/22/2020     Card Purchase      CASH APP*QUENTI 0149                     –$1,365.00      $13,238.80


6/22/2020         Credit         MOBILE DEPOSIT-AVAIL TONIGHT              $1,000.00      $14,603.80


6/19/2020    Electronic Credit   SONS BAVARIAN LL DIRECT PAY               $2,057.38      $13,603.80


6/18/2020     Card Purchase      VZWRLSS*BILL PA 0149                      –$400.00       $11,546.42


6/18/2020         Check          CHECK #0                                  –$240.00       $11,946.42


6/18/2020         Credit         MOBILE DEPOSIT-AVAIL TONIGHT               $500.00       $12,186.42


6/16/2020     Card Purchase      CIGARS 0149                               –$228.07       $11,686.42


6/15/2020         Debit          PAYPAL TRANSFER                          –$1,125.00      $11,914.49


6/15/2020     Card Purchase      CASH APP*QUENTI 0149                     –$1,622.00      $13,039.49


6/15/2020     Card Purchase      GOOGLE *Pay 0149                          –$130.00       $14,661.49


6/15/2020     Card Purchase      QT 770 0149                                –$38.37       $14,791.49


6/12/2020         Debit          PAYPAL TRANSFER                           –$944.44       $14,829.86


6/12/2020    Electronic Credit   SONS BAVARIAN LL DIRECT PAY               $2,057.37      $15,774.30


6/11/2020          Fee           OVERNITE CHK PMT OVERNTFEE                 –$14.95       $13,716.93


6/11/2020          Fee           OVERNITE CHK PMT OVERNTFEE                 –$14.95       $13,731.88


6/11/2020     Card Purchase      AMZN Mktp US*MY 0149                       –$38.15       $13,746.83


6/11/2020         Check          CHECK #995086                            –$2,000.00      $13,784.98


6/11/2020         Credit         MOBILE DEPOSIT-AVAIL TONIGHT              $3,500.00      $15,784.98


6/11/2020         Credit         MOBILE DEPOSIT-AVAIL TONIGHT              $1,300.00      $12,284.98


6/9/2020      Card Purchase      GOOGLE *Pay 0149                         –$1,325.00      $10,984.98


6/8/2020      Card Purchase      RACETRAC110 0149                           –$35.33       $12,309.98


6/8/2020      Card Purchase      1925 EXTRA SPAC 0149                      –$300.00       $12,345.31


6/8/2020      Card Purchase      GOOGLE *Pay 0149                          –$140.00       $12,645.31


6/8/2020          Check          CHECK #0                                  –$240.00       $12,785.31
                                                                                         Message Us
   Case 16-71479-jrs       Doc 125    Filed 08/04/20 Entered 08/04/20 15:23:00      Desc Main
                                     Document     Page 15 of 16
 Date              Type          Description                               Amount            Balance


6/5/2020     Electronic Credit   SONS BAVARIAN LL DIRECT PAY               $2,057.38      $13,025.31


6/5/2020     Electronic Credit   SONS BAVARIAN LL DIRECT PAY               $1,252.13      $10,967.93


6/4/2020          Check          CHECK #0                                  –$100.00        $9,715.80


6/3/2020      Card Purchase      GOOGLE *Pay 0149                         –$1,225.00       $9,815.80


6/2/2020      Card Purchase      BLUFFMYCALL.COM 0149                       –$10.00       $11,040.80


6/1/2020      Card Purchase      GOOGLE *Pay 0149                          –$140.00       $11,050.80


6/1/2020          Check          CHECK #0                                   –$70.00       $11,190.80


5/29/2020         Debit          PAYPAL TRANSFER                          –$1,222.22      $11,260.80


5/29/2020    Electronic Credit   SONS BAVARIAN LL DIRECT PAY               $2,057.38      $12,483.02


5/29/2020         Credit         ZELLE CREDIT FROM MICHAEL BACK            $1,600.00      $10,425.64


5/28/2020          Fee           OVERNITE CHK PMT OVERNTFEE                 –$14.95        $8,825.64


5/28/2020         Debit          COUNTRY MUTUAL INSURANCE.                 –$264.45        $8,840.59


5/28/2020         Check          CHECK #995084                            –$1,995.00       $9,105.04


5/27/2020         Credit         MOBILE DEPOSIT-AVAIL TONIGHT              $2,000.00      $11,100.04


5/26/2020         Debit          PAYPAL TRANSFER                          –$1,001.00       $9,100.04


5/26/2020     Card Purchase      GOOGLE *Pay 0149                          –$140.00       $10,101.04


5/26/2020         Credit         MOBILE DEPOSIT-AVAIL TONIGHT              $3,000.00      $10,241.04


5/22/2020    Electronic Credit   SONS BAVARIAN LL DIRECT PAY               $2,057.37       $7,241.04


5/21/2020     Card Purchase      VZWRLSS*BILL PA 0149                      –$400.00        $5,183.67


5/19/2020         Check          CHECK #0                                   –$40.00        $5,583.67


5/18/2020          Fee           OVERNITE CHK PMT OVERNTFEE                 –$14.95        $5,623.67


5/18/2020     Card Purchase      GOOGLE *Pay 0149                          –$148.00        $5,638.62


5/18/2020         Check          CHECK #995082                            –$2,000.00       $5,786.62


5/15/2020     Card Purchase      GOOGLE *Pay 0149                          –$386.00        $7,786.62


5/15/2020     Card Purchase      CHICK-FIL-A #01 0149                       –$21.53        $8,172.62


5/15/2020     Card Purchase      SHELL OIL 57542 0149                       –$10.13        $8,194.15


5/15/2020         Check          CHECK #0                                   –$40.00        $8,204.28


5/15/2020    Electronic Credit   SONS BAVARIAN LL DIRECT PAY               $2,057.38       $8,244.28


5/14/2020     Card Purchase      QT 770 0149                                –$38.85        $6,186.90


5/14/2020     Card Purchase      RACETRAC110 0 0149                         –$14.86        $6,225.75
                                                                                         Message Us
   Case 16-71479-jrs       Doc 125    Filed 08/04/20 Entered 08/04/20 15:23:00      Desc Main
                                     Document     Page 16 of 16
 Date              Type          Description                               Amount            Balance


5/11/2020         Debit          PAYPAL TRANSFER                           –$699.24        $6,240.61


5/11/2020     Card Purchase      GOOGLE *Pay 0149                          –$136.00        $6,939.85


5/11/2020     Card Purchase      GOOGLE *Pay 0149                         –$1,000.00       $7,075.85


5/11/2020     Card Purchase      SQ *GRUB TRUCK 0149                        –$62.67        $8,075.85


5/11/2020     Card Purchase      CASH APP*QUENTI 0149                      –$988.00        $8,138.52


5/11/2020         Check          CHECK #0                                   –$55.00        $9,126.52


5/11/2020         Check          CHECK #0                                   –$40.00        $9,181.52


5/8/2020     Electronic Credit   SONS BAVARIAN LL DIRECT PAY               $2,057.38       $9,221.52


5/8/2020          Credit         ZELLE CREDIT FROM MICHAEL BACK            $1,600.00       $7,164.14




                                                                                         Message Us
